Loring, J.,
delivered the opinion of the court:
The petitioner claims the net proceeds of one hundred and eighty bales of cotton, and the court finds the facts to be—
That the petitioner was a citizen of Fulton County, in the State of Georgia, and in September, 1864, owned and was possessed of one hundred and forty bales of cotton, which were taken from his possession by the United States and sold by them, and the net proceeds, amounting to the sum of $60,531 60, paid into the Treasury.
The evidence shows that one hundred and forty bales of upland cotton were first brought into Atlanta from the neighboring farm of the petitioner, and that subsequently another lot of thirty or forty bales of loose cotton was brought to the city *478by tbe United States. But a majority of tbe court are of opinion that it is not proved that tbe proceeds of tbis second lot ever came to tbe Treasury of tbe United States. Captain Hade testifies distinctly that it did not.
Tbe petitioner was a loyal citizen, wbo never gave aid or comfort to tbe rebellion or those engaged in it. He opposed secession and was known by Union men and rebels as loyal to tbe United States, and was persecuted for bis loyalty. It was proved, that on tbe approach of General Sherman’s army be bad removed bis family south, but bis family consisted of females, and tbe object of tbe removal was their security, as tbe fighting between tbe Union and rebel forces was round tbe petitioner’s bouse, and it was impossible for him to carry bis family through tbe military lines so as to seek tbe protection of the United States. We do not think a loyal person, surrounded by contending armies, bound to abandon bis family, and that carrying them to a retired place of safety, though within tbe Confederate lines, aid or comfort to tbe rebellion.
We are of opinion that tbe petitioner is entitled 'to recover tbe net proceeds of one hundred and forty bales of cotton, amounting to $50,581 60.